Case 7:20-cv-04573-PMH-PED Document 32-20 Filed 07/13/20 Page 1 of 2




                 Exhibit 20
              Case 7:20-cv-04573-PMH-PED Document 32-20 Filed 07/13/20 Page 2 of 2




From:                                   Laura Leech <inmail-hit-reply@linkedin.com>
Sent:                                   Wednesday, February 6, 2019 7:40 PM
To:                                     Rodrigo Kede Lima
Subject:                                Microsoft leadership role



Hi Rodrigo,

Hope you are well. By way of introduction, I am an Executive Recruiter at Microsoft. Our team is well
aware of you and your strong reputation. We are excited to learn more about you and your
capabilities. We have one specific role that we think would interest you with leadership visibility.
Additionally, I partner closely with our executives to identify leaders such as yourself for the purpose
of making introductions that may lead to networking conversations ideal for sharing ideas and
learnings in the industry.

If you are open to a brief introductory meeting next week or the following week, please let me know.

Thanks,
Laura

Laura Leech
Global Executive Talent Acquisition

                Maybe      No
Interested
                later      thanks

View Laura's LinkedIn profile



TIP    You can respond to Laura by replying to this email




You are receiving InMail notification emails. Unsubscribe
This email was intended for Rodrigo Kede Lima (General Manager- IBM Global Technology Services North America at IBM). Learn why we
included this.

If you need assistance or have questions, please contact Linkedln Customer Service.

  2019, Linkedln Corporation, 1000 West Maude Avenue, Sunnyvale, CA 94085, USA




                                                                                                             PRELIMINARY INJUNCTION
                                                                                                                    HEARING

                                                                     1                                            JX-10
                                                                                                                   7:20-cv-04573


                                                                                                                     LIMA_000000204
                                  Preliminary Injunction Hearing JX-10                  p. 1 of 1
